Citation Nr: 1031881	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982 
and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  There is of record lay evidence and service department 
records corroborating the Veteran's two claimed PTSD stressors, 
and the competent medical evidence of records links those two 
stressors to the current symptoms and diagnosis of PTSD.

2.  The evidence is at least in equipoise as to whether the 
Veteran's current bilateral hearing loss disability is due in 
whole or in part to noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009); 75 Fed. Reg. 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)).

2.  The criteria for service connection for bilateral hearing 
loss are approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant the 
claims on appeal.  Therefore, no further notice or development is 
needed with respect to these claims.


Merits of the Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).
   
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

PTSD

The Veteran claims to have PTSD as a result of two incidents that 
occurred during his second period of active service, one just 
prior to his deployment to Saudi Arabia and one during his period 
of overseas service in Saudi Arabia from January 1991 to May 
1991.  His DD Form 214 indicates that he was ordered to active 
duty in support of Operation Desert Shield/Desert Storm in 
December 1990 and that he served in Southwest Asia from January 
1991 to May 1991.  His primary military occupational specialty 
during this second period of service was that of quarrying 
specialist.  The Board finds that the Veteran's two claimed PTSD 
stressors are corroborated by evidence of record other than 
solely the Veteran's own lay statements, and that the competent 
medical evidence of record links those to stressors to the 
Veteran's currently diagnosed PTSD.  See 38 C.F.R. § 3.304(f).  
Accordingly, the Board grants entitlement to service connection 
for PTSD.

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The Board notes that evidence does not show that a diagnosis of 
PTSD was established during active service, so that the recently 
added presumptive provision for service connection for PTSD set 
forth at 38 C.F.R. § 3.304(f)(1), regarding cases in which PTSD 
was diagnosed during active service, as effective from October 
29, 2008, does not apply in the instant case.  See 73 Fed. Reg. 
6028 (October 29, 2008); 74 Fed. Reg. 14491 (March 31, 2009).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court 
precedent decisions established that if the claimed stressor is 
not combat related, the veteran's lay testimony regarding his 
inservice stressor is insufficient, standing alone, to establish 
service connection and must be corroborated by credible evidence.  
See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v.  Brown, 6 Vet. App. 283, 289 (1994).  The Court of 
Appeals for Veterans Claims has held that there is no requirement 
that such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Effective July13, 2010, VA has amended its rules for adjudicating 
disability compensation claims for posttraumatic stress disorder 
(PTSD) contained at 38 CFR § 3.304(f) to relax the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  This revision adds to the types of claims the VA 
will accept through credible lay testimony alone, as being 
sufficient to establish occurrence of an in-service stressor 
without undertaking other development to verify the Veteran's 
account.  VA's specific PTSD regulation, § 3.304(f), previously 
only authorized VA to accept statements from Veterans who served 
in combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

The primary result of the recent amendment of 38 CFR § 3.304(f) 
is the elimination of the requirement for corroborating evidence 
of the claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  The regulation amendment has no impact on PTSD claims 
that arise out of in-service diagnoses of PTSD, or PTSD stressors 
experienced during combat, internment as a prisoner-of-war, or as 
the result of personal assault.  

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 
13, 2010, provides as follows:  If a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)).

At VA treatment October 2007 and September 2008 the Veteran 
related two in-service incidents during which he felt terrified 
and thought he was going to die.  

The first such incident was said to have occurred in Fort Irwin, 
in December 1990, while his unit was getting prepared to go to 
Saudi Arabia.  He described a fortified fighting position having 
collapsed upon him, such that he was buried up to his chest.  He 
indicated that he was taken for medical treatment after the 
incideint because his neck was injured.  

The second incident was indicated to have occurred in February 
1991 in Saudi Arabia, when he arrived back to the operations base 
from the quarry.  Everyone in his unit had put on chemical suits, 
but his gear was on a different truck, a minute behind the truck 
he was on.  Chemical alarms were going off, and he thought he was 
being exposed to a nerve agent and that he was dying.  

The October 2007 VA treating psychiatrist and the September 2008 
VA treating psychologist's both diagnosed the Veteran as having 
PTSD.  It is indicated in the treatment reports that the 
Veteran's PTSD symptoms included recurring dreams about both of 
these events, anywhere from three times a weeks to four times a 
month.  

At a VA examination in January 2010, the Veteran recounted his 
two stressor events of being buried up to his neck after a 
fortified fighting position collapsed upon him during training 
and the  incident during deployment in Saudi Arabia when he could 
not get to his chemical suit or gear and feared that he might 
die.  His PTSD symptoms were said to include nightmares in regard 
to the incidents that occurred during his tour of duty during 
Operation Desert Storm.  The examiner diagnosed the Veteran as 
having a recurrent major depressive disorder and PTSD.  

VA records of psychiatric treatment over the past few years, 
through April 2010, uniformly diagnose the Veteran as having 
PTSD, and sometimes additionally include a diagnosis of major 
depression.  During more detailed evaluations, the Veteran's PTSD 
symptoms, such as nightmares, are described in relation to the 
two described stressor incidents, as related above.

In a rating decision dated in March 2010, the RO granted 
entitlement to service connection for a major depressive 
disorder, rated as 30 percent disabling effective May 2006, said 
to be secondary to the Veteran's service-connected right shoulder 
strain and neck strain.  However, the RO has continued its denial 
of entitlement to service connection for PTSD.  

The Board finds that the following service treatment record and 
lay statement are sufficient to corroborate the Veteran's claimed 
in-service stressors:

(1)	A service treatment record dated January 3, 1991, 
indicates that the Veteran was being seen for further 
examination for a neck injury.  He was noted to be wearing 
a neck brace, and to be status post neck injury three days 
prior.  The impression after examination was neck strain.  
The Veteran was to continue wearing the neck brace for one 
week, and was to engage in no running, jumping or use of a 
helmet for one week.  However, the records of the initial 
injury and the records of follow-up treatment are not 
contained within the Veteran's service treatment records or 
associated with the claims file.  As noted above, the 
Veteran is service-connected for a strain of the neck and 
right shoulder, based on disability related to this and 
other injuries during active service.  The Veteran 
describes this treatment as having been for the neck strain 
incurred when the fortified position fell upon him in 
December 1990.

(2)	In a written statement received in June 2010, an 
individual identifying himself as having been the Veteran's 
section sergeant during Desert Shield and Desert Storm 
wrote to VA to corroborate the Veteran's two claimed 
stressor incidents. 

One stressor was said to have occurred in December 1990 
when a fortified fighting position collapsed on the Veteran 
at Ft. Irwin, California.  He described the Veteran as 
having been buried up to his chest and struck on the head 
by a beam.  He related that it took a while to dig the 
Veteran out, and that the Veteran was taken to the hospital 
quickly and was prescribed a neck brace for two weeks.  

The second stressor incident was said to have occurred in 
February 1991, while the unit worked at their base camp in 
Saudi Arabia.  The unit was indicated to have been running 
late getting back to base; the Veteran was picked up from 
the perimeter, but his web gear and chemical suit were 
inadvertently left on a second truck.  Upon arriving at the 
base they found that everyone was in "MOPP4" because the 
chemical alarms had gone off.  The Veteran began panicking 
because the second truck, with his chemical suit, was a 
couple of minutes behind them.  He tried to calm the 
Veteran the best he could but the Veteran was upset and 
very sure he was going to die.  As soon as the other truck 
arrived the Veteran put on his chemical suit.  Later they 
were given the all clear and were told that the alarms had 
a bad battery.

The Board finds that the above constitutes sufficient service 
department and lay statement evidence to corroborate the 
Veteran's claimed in-service stressors, and there are multiple 
instances of diagnoses by VA examiners and clinicians that the 
Veteran has PTSD related to these two claimed in-service 
stressors.  Accordingly, entitlement to service connection for 
PTSD is warranted.  See 38 C.F.R. § 3.304(f).


Hearing Loss

The Veteran was subject to occupational noise exposure both 
during and after his second period of active service.  He has 
current hearing loss disability.  His service discharge 
examination for his second period of active service has been lost 
or destroyed; as result, a VA examiner found that he could not 
provide an opinion as to whether the Veteran's current bilateral 
hearing loss disability was related to active service without 
resort to mere speculation.  Where service treatment records have 
been lost or destroyed the Board has a heightened duty to examine 
all favorable evidence of record and to apply the benefit of the 
doubt rule.  With these considerations in mind, the Board  finds 
that the criteria for service connection for bilateral hearing 
loss disability are approximated and grants entitlement to 
service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. 
Schroeder et al. eds., 1988).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley, 5 Vet. App. at 160.

An undated and mostly incomplete examination report, indicated to 
be for the purpose of "re-deployment" in the Army National 
Guard, reflects pure tone thresholds in the right ear of 15 
decibels at 500 hertz, 5 decibels at 1000 hertz, 5 decibels at 
2000 hertz, 10 decibels at 3000 hertz, and 0 decibels at 4000 
hertz.  Pure tone thresholds in the left ear were 15 decibels at 
500 hertz, 5 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
10 decibels at 3000 hertz, and 15 decibels at 4000 hertz.  These 
thresholds do not meet the definition of hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.      

At a November 1989 service enlistment examination, audiological 
examination revealed pure tone thresholds in the right ear of 15 
decibels at 500 hertz, 5 decibels at 1000 hertz, 0 decibels at 
2000 hertz, 5 decibels at 3000 hertz, and 0 decibels at 4000 
hertz.  Pure tone thresholds in the left ear were 25 decibels at 
500 hertz, 10 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
15 decibels at 3000 hertz, and 10 decibels at 4000 hertz.  These 
thresholds do not meet the definition of hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.      

The Veteran's service discharge examination pertaining to his 
period of service ending in May 1991 was not received from the 
service department with the Veteran's service treatment records.  
Thus, it appears that his second service discharge examination 
has been lost or destroyed.  This document would likely have 
included end-of-service audiological examination results, and 
therefore may have been highly relevant to adjudication of the 
current claim; without it, the Veteran is in a disadvantaged 
position in meeting his burden of proof in connection with his 
claim for service connection for bilateral hearing loss 
disability.

With such considerations in mind, the United States Court of 
Appeals for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran's DD Form 214 for his second period of service, from 
December 1990 to May 1991, indicates that his primary military 
occupational specialty was that of quarrying specialist.  

At VA audiological treatment June 2007 the Veteran provided a 
history of noise exposure to artillery, gunfire, explosions, 
heavy equipment, and tool noise while serving in the Army.  Post-
service noise exposure was indicated to include working with 
front-end loaders and compressors for 22 years (the Board notes 
that this would include work both during and after the Veteran's 
second period of active service).  The Veteran reported constant 
tinnitus bilaterally.  Pure tone audiological test results were 
indicated to show hearing within normal limits through 2000 
hertz, and mild sloping to moderate/severe hearing sensorineural 
hearing loss from 3000 through 8000 hertz bilaterally.  Speech 
recognition was said to be excellent bilaterally.  

At a VA examination in August 2009, pure tone thresholds in the 
right ear were 20 decibels at 500 hertz, 15 decibels at 1000 
hertz, 20 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 
45 decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were 25 decibels at 500 hertz, 20 decibels at 1000 hertz, 40 
decibels at 2000 hertz, 55 decibels at 3000 hertz, and 60 
decibels at 4000 hertz.  Speech recognition scores were 96 
percent in the right ear and 100 percent in the left ear.  Based 
on the foregoing results, the criteria for bilateral hearing loss 
disability are met, because the Veteran has auditory thresholds 
of 40 decibels or greater at certain frequencies from 500 to 4000 
hertz in each ear.  See 38 C.F.R. § 3.385.

The August 2009 VA examiner noted that there was no documentation 
for ear/frequency specific hearing levels after 1989 in the 
service treatment records.  Therefore, he concluded, based on the 
Veteran's reported history of significant noise exposure both 
during and after military service, it was not possible to 
determine the etiology of the Veteran's hearing loss or tinnitus 
without resorting to mere speculation.  

The Veteran's noise exposure in the form of heavy equipment 
during his second period of service is corroborated by his DD 
Form 214 that indicates that his military occupational specialty 
was that of quarrying specialist for a period of six months.  The 
Board finds the Veteran competent and credible in the description 
of such noise exposure.

The Board reads the VA examiner's opinion not as one that the 
possibility of the Veteran's hearing loss disability is related 
to service is remote or no more than speculative, but rather an 
opinion that because the Veteran's experienced substantial noise 
exposure both during service and after service, and the Veteran's 
level of hearing loss at discharge from is second period of 
service is not known, he could not determine the precise cause of 
the Veteran's hearing loss-i.e., in-service noise exposure, 
post-service noise exposure, or both.  That is, in large part 
because the
Veteran's service discharge examination has been lost or 
destroyed, it would require an unwarranted degree of speculation 
to find either that the Veteran's hearing loss disability was or 
was not related to noise exposure during service.  No doubt, 
making such a determination without resort to mere speculation 
and in the absence of a service discharge examination report was 
difficult in part because the Veteran's post-service noise 
exposure included the same type of noise exposure as one type of 
in-service noise exposure-from heavy equipment during work as a 
quarryman.

When a claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  Further, in cases such as this 
one, where pertinent service treatment records have been lost or 
destroyed,  VA has an increased obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, 
as discussed above, the Board finds an approximate balance of 
positive and negative evidence as to whether the Veteran's 
current bilateral hearing loss disability is related in part or 
in whole to noise exposure during the Veteran's second period of 
active service.  See 38 C.F.R. § 3.102.  

In sum, the Board finds that the criteria for service connection 
for bilateral hearing loss disability are approximated, and that 
the preponderance of the evidence is not against the claim.  
Accordingly, entitlement to service connection for bilateral 
hearing loss disability is warranted.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss 
disability is granted.






______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


